DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 09/30/2021 have been entered.  Claims 28-30 are not examined because they are dependent on a withdrawn independent claim 17 of Election/Restriction office action dated 07/09/2021.

Response to Arguments
	Applicant’s argument with respect to claims 1-6 and 22-27 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 4,-6, 23, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth US 20150198811, previously cited, in view of Bristol et al. US 10,330,887.
Regarding claim 1, Hoellwarth teaches 
	an apparatus (figure 2, a head-mounted display system 200 (apparatus); paragraph [0056]), comprising,
	a housing (a head mountable device 202 (housing which enclose the circuits and components of the device); paragraph [0058]);
	a display (display 206) disposed within the housing (paragraph [0058] teaches a display 206 disposed within the head mountable device 202);
	a plurality of lenses disposed within the housing (paragraph [0073] teaches an optical subassembly including lenses disposed within the head mountable device 202), the plurality of lenses configured to project an image from the display onto eyes of a user (paragraph [0071] teaches the optical subassembly including lenses configured to focus and image from the display 206 onto the user’s eye); and
	a coupling mechanism attached to the housing (paragraph [0063] teaches the head mountable device 202 can include one or more retaining features 214 for helping secure the portable electronic device 204 within the mounting region 208 of the head mountable device 202.  The retaining features 214 may for example include doors, tabs, clots, detents, lips, snaps, flexures, friction couplings, clips, latches, catches, and/or the like and paragraph [0059] teaches a mounting region 210 attached to the head mountable device 202) and configured to reversibly 
	Hoellwarth does not specifically teach the housing comprises a concave surface and the support structure comprises a convex surface; and
	wherein the concave surface of the housing is configured to matingly engage with the convex surface of the support structure when the housing and the support structure are coupled together by the coupling mechanism.
	In a similar field of endeavor, Bristol teaches the apparatus (figures 1 to 3), wherein the housing (display housing 104 and front cover 106) comprises a concave surface (as shown in figure 2) and the support structure (mask portion 118) comprises a convex surface (as shown in figure 3); and
	wherein the concave surface of the housing (104 and 106) is configured to matingly engage (as shown in figure 1) with the convex surface of the support structure (118) when the housing (104 and 106) and the support structure (118) are coupled together by the coupling mechanism (column 4, lines 4-23 and column 6, lines 10-24, figures 1-3, coupling).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Hoellwarth with the housing and support structure of Bristol for the purpose of both adjustability and compartmentalization of internal components without unduly compromising compactness (column 2, lines 10-34). Further, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill In re Dailey, 357 F.2d 669 (CCPA 1966). The shape of the housing and support structure do not change their functions.  
	Regarding claim 2, Hoellwarth in view of Bristol teaches the invention as set forth above and Hoellwarth further teaches the apparatus (figures 2 and 5), wherein the housing (housing which encloses the circuits and components of the device as shown in figure 2 and 5; paragraph [0058]) is configured to be coupled to any of a plurality of support structures (frame member 208), wherein the plurality of support structure varies in sizes (208; the frame members varies in size as shown in figure 2 where the support structure 208 covers the entire cell phone and in figure 5 only covers part of the cell phone which is interpreted as the support structure is different sizes).
Regarding claim 4, Hoellwarth in view of Bristol teaches the invention as set forth above and Hoellwarth further teaches the apparatus (figure 2, a head-mounted display system 200 (apparatus); paragraph [0056]), wherein the support structure is devoid of optics (shown in figure 2A and paragraph [0059] teaches wherein the frame member 208 is devoid of optics).
Regarding claim 5, Hoellwarth in view of Bristol teaches the invention as set forth above and Hoellwarth further teaches the apparatus (figure 2, a head-mounted display system 200 (apparatus); paragraph [0056]), further comprising the support structure (frame member 208 and paragraph [0059]), the support structure (208) and the housing together being a head-mounted display (paragraph [0056] and [0059] teaches the frame member 208 and the head mountable device 202 together being a head-mounted display system 200), the support structure (208) devoid of optics and devoid of electronics (figure 2A and paragraph [0059] teaches the frame member 208 devoid of optics and devoid of electronics).
Regarding claim 6, Hoellwarth in view of Bristol teaches the invention as set forth above.  Hoellwarth (fig 2) however lacks a clear disclosure of  
	a fan configured to move air between an interior volume of the housing and an exterior volume of the housing via the first plurality of vents, the first plurality of vents configured to align with a second plurality of vents defined by the support structure such that the fan is configured to move air through the support structure.
	However, in another embodiment, Hoellwarth teaches the apparatus (figures 2 and 9C, a head-mounted display system 200 and 900 (apparatus); paragraph [0056]), wherein the housing defines a first plurality of vents (950 and 952; paragraph [0159] teaches the front panel of the head mountable device 202 includes a vent region 950 with a series of ports 952 (plurality of vents)), the apparatus (figures 2 and 9C, a head-mounted display system 200 and 900 (apparatus); paragraph [0056]) further comprising,
	a fan configured to move air between an interior volume of the housing and an exterior volume of the housing via the first plurality of vents (paragraph [0159] teaches a fan configured to move air between an interior volume of the head mountable device 202 and an exterior volume of the head mountable device 202 via the first row of ports 952), the first plurality of vents configured to align with a second plurality of vents defined by the support structure such that the fan is configured to move air through the support structure (figure 9C and paragraph [0159] teaches the first row of ports 952 configured to align with a second row of ports 952 within the frame member 208 such that the fan is configured to move air through the frame member 208).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hoellwarth in view of Bristol, to use a 
Regarding claim 23, Hoellwarth in view of Bristol teaches the invention as set forth above but lacks a clear disclosure of a first plurality of vents and the a second plurality of vents, and the housing is coupled to the support structure, the first plurality of vents are at least partially in alignment with the second plurality of vents, whereby a flow path is formed between the housing and the support structure.
	However, in another embodiment, Hoellwarth teaches the apparatus (figures 2 and 9C, a head-mounted display system 200 and 900 (apparatus); paragraph [0056]), wherein the a first plurality of vents (950 and 952; paragraph [0159] teaches the front panel of the head mountable device 202 includes a vent region 950 with a series of ports 952 (plurality of vents)) and the a second plurality of vents (figure 9C and paragraph [0159] teaches the first row of ports 952 configured to align with a second row of ports 952 within the frame member 208 such that the fan is configured to move air through the frame member 208), and when the housing is coupled to the support structure (as shown in figure 9C), the first plurality of vents are at least partially in alignment with the second plurality of vents (figure 9C and paragraph [0159] teaches the first row of ports 952 configured to align with a second row of ports 952 within the frame member 208 such that the fan is configured to move air through the frame member 208), whereby a flow path is formed between the housing and the support structure (as shown in figure 9).

Regarding claim 24, Hoellwarth in view of Bristol teaches the invention as set forth above and Hoellwarth further teaches the apparatus, wherein the coupling mechanism comprises one or more spring loaded latches (paragraph [0063] teaches the head mountable device 202 can include one or more retaining features 214 for helping secure the portable electronic device 04 within the mounting region 208 of the head mountable device 202.  The retaining features 214 may for example include doors, tabs, slots, detents, lips, snaps, flexures, friction couplings, clips, latches, catches, and/or like and paragraph [0059] teaches a mounting region 210 attached to the 
Regarding claim 27, Hoellwarth in view of Bristol teaches the invention as set forth above and Bristol further teaches the apparatus (figures 1 to 3), wherein the concave surface (as shown in figure 2) of the housing (display housing 104 and front cover 106) is facing in a projection direction of the image from the display (122a and 122b) with respect to the plurality of lenses (120a and 120b) and the convex surface (as shown in figure 3) of the support structure (mask portion 118) is facing forward with respect to the eyes of the user when the support structure (118) is worn by the user such that the image from the display is projected onto the eyes of the user when the housing is coupled to the support structure (as shown in figures 1 to 3 the display is projected onto the eyes).  The reason for combining is the same as above in claim 1.

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth US 20150198811, previously cited, in view of Bristol et al. US 10,330,887 as applied to claim 1 above, and further in view of Boger et al. US 20110241976, previously cited.
Regarding claim 3, Hoellwarth in view of Bristol teaches the invention as set forth above but does not specifically teach wherein the plurality of lenses are configured to project the image from the display into the eyes of the user without any additional optics.
However, in a similar field of endeavor, Boger teaches the apparatus (figure 2), wherein the plurality of lenses are configured to project the image from the display into the eyes of the user without any additional optics (paragraph [0036] teaches wherein the lens 230 and the second lens are configured to focus (project) the image from the electronic display 220 directly on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Hoellwarth in view of Bristol with the plurality of lenses configured to project the image from the display into the eyes of the user without any additional optics of Boger for the purpose of an image for display to a personal viewing device (paragraph [0038]).
Regarding claim 22, Hoellwarth in view of Bristol teaches the invention as set forth above but does not specifically teach a peripheral device for tracking positions
	However, in a similar field of endeavor, Boger teaches the apparatus, further comprising a peripheral device for tracking positions (paragraph [0020] an input/output device 14 that includes position tracker, eye tracker, and head tracker).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Hoellwarth in view of Bristol with a peripheral device for tracking positions of Boger for the purpose of the feedback from the input devices processed by a computer connected to the personal viewing device to provide the user an interactive experience (paragraph [0032]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoellwarth US 20150198811, previously cited, in view of Bristol et al. US 10,330,887 as applied to claim 1 above, and further in view of Lai et al. US 20180003984.
Regarding claim 25, Hoellwarth in view of Bristol teaches the invention as set forth above but does not specifically teach the support structure comprises one or more buttons configured to be depressed to detach the support structure from the housing.
However, in a similar field of endeavor, Lai teaches the apparatus wherein the support structure comprises one or more buttons configured to be depressed to detach the support structure (paragraph [0061] Referring to FIG. 4a, when the push button 963 is subjected to a downward pressure in a first direction, the first elastic part 964 compresses, the push button 963 control its driving portion to slide downward, the sliding of the driving portion controls the sliding of the driven portions of the two catching halves 962 which then controls the opening of the catching portions of the two catching halves 962 along a second direction as shown in FIG. 4a, making it possible to detach from the fixing portion 95, that is, to detach the catching connection portion 96 of the connection mechanism 9 from the fixing portion 95. This causes the detachment of the visual reality helmet 1 from the rotatable head band 6 from the housing 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Hoellwarth in view of Bristol with the support structure comprising one or more buttons configured to be depressed to detach the support structure from the housing of Lai for the purpose of controlling attaching and detach of the apparatus (paragraph [0061]).
Regarding claim 26, Hoellwarth in view of Bristol teaches the invention as set forth above but does not specifically teach the support structure comprises a deformable headrest component.

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Hoellwarth in view of Bristol with the support structure comprising a deformable headrest component of Lai for the purpose of contacting the user’s head and provide a comfortable fit (paragraph [0046]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/10/22